Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00252-CV

                                  ERIN WALKER, Appellant

                                                V.

                      PEGASUS EVENTING, LLC, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 100256-422

                                            ORDER
       Before the Court is appellees’ March 25, 2019 motion to correct the clerk’s record. Filed

in this Court is a five-volume clerk’s record, two supplemental clerk’s records, and a five-

volume “3rd Corrected Supplemental Clerk’s Record.” In their motion, appellees assert many

pages are illegible, color pictures in certain exhibits are “100% blacked out”, a page is missing

from a reply brief, and other pages out of order.

       After a review of the “3rd Corrected Supplemental Clerk’s Record” filed on March 27,

2019, it appears the corrections have been made. However, the state of the clerk’s record before

this Court is confusing. Accordingly, we GRANT appellees’ motion as follows. We STRIKE

(1) the five-volume clerk’s record filed on March 6, (2) the second supplemental clerk’s record
filed on March 18, and (3) the five-volume “3rd Corrected Supplemental Clerk’s Record” filed

on March 27.

           We ORDER Rhonda Hughey, Kaufman County District Clerk, to file, by April 5, 2019,

the five-volume “3rd Corrected Supplemental Clerk’s Record” as the “Clerk’s Record.”

           Also before the Court is appellant’s March 28, 2019 unopposed motion for an extension

of time to file her opening brief. We GRANT the motion and extend the time to April 15, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Hughey and all

parties.

                                                     /s/    ERIN A. NOWELL
                                                            JUSTICE